Citation Nr: 1749616	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-09 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound. 

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

Appellant is a World War II Veteran who served honorably in the United States Army from November 1944 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued to deny the Veteran's claim for entitlement to service connection for Parkinson's disease and SMC based on aid and attendance or housebound.  In or about April 27, 2012, the Veteran submitted a VA 21-4138, Statement in Support, which expressed disagreement with, and a desire to appeal, both decisions.  On May 14, 2012, the RO received correspondence from the Veteran's representative that was labeled "Notice of Disagreement" and which stated the Veteran only wanted to appeal the SMC claim.  

The representative's statement does not constitute a valid withdrawal of the Veteran's appeal with regard to the Parkinson's disease claim; because the "withdrawal" is not explicit, unambiguous and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if needs to take further action.



REMAND

The Veteran's currently service connected disabilities are residuals of a fractured left elbow (rated as 20% disabling), residuals of a forehead scar (10% disabling), and residuals of a traumatic brain injury (10% disabling).  Thus, he does not have a single service connected disability rated total and is not eligible for SMC at the housebound rate. 38 U.S.C.A. § 1114(s). 

The record includes medical opinions that the Veteran requires regular aid and attendance due to his currently non-service connected disabilities, which includes Parkinson's disease, dementia, ataxia, dizziness, and chronic back, knee and hip conditions.  

As noted, there is a pending notice of disagreement with the denial of service connection for Parkinson's disease.  The Board is required to remand this issue so that a statement of the case can be issued and the Veteran will have an opportunity to perfect his appeal.  Manlincon v. West, 12 Vet App 238 (1999).

Given the evidence that aid and attendance would be warranted for the effects of Parkinson's disease of that the disease could be rated total; the service connection issue is inextricably intertwined with the SMC issue.

Accordingly, the appeal is REMANDED for the following:

Issue a statement of the case with regard to the issue of entitlement to service connection for Parkinson's disease.  The AOJ may wish to consider a study showing a relationship between TBI with loss of consciousness and the later onset of Parkinson's disease.  Mount Sinai School of Medicine; Link Found Between Traumatic Brain Injury and Parkinson's but not Alzheimer's (Science News, Jul. 11, 2016); accessed at www.sciencedaily.com/releases/2016/07/160711120541.htm .

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




